Per Curiam.
The people move to affirm (GCR 1963, 817.5 [3]) defendant’s conviction, on plea of guilty, of assault with intent to do great bodily harm less than the crime of murder, contrary to MCLA § 750.84 (Stat Ann 1962 Rev § 28.279).
Our review of the transcript of the plea and sentencing proceedings satisfies us that the trial court adequately examined defendant and established his *708participation in the offense and the voluntariness of his plea. The court informed defendant of the consequences of his plea. See People v. Charles A. White (1967), 8 Mich App 220; People v. Dunn (1968), 380 Mich 693, 699.
The motion to affirm is granted.